NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Submitted February 14, 2018 *
                                    Decided February 15, 2018

                                                Before

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 17-2387

MICHELLE LUNDY,                                            Appeal from the United States District
    Plaintiff-Appellant,                                   Court for the Eastern District of Wisconsin.

        v.                                                 No. 16-CV-470

WESTWOOD HEIGHTS APARTMENTS,                               William E. Duffin,
LLC, et al.,                                               Magistrate Judge.
      Defendants-Appellees.


                                              ORDER

      Michelle Lundy, an African-American woman, filed this lawsuit under the Fair
Housing Act, 42 U.S.C. §§ 3601–19, 3631, against Westwood Heights Apartments, LLC,
the company that owns the apartment complex where Lundy used to live; Jack
Sheehan, who controls the company; and St. Clare Management, the third-party
administrator that certifies low-income tenants for rental assistance. She alleged that the
defendants discriminated against her based on her race by unevenly applying

        *We have agreed to decide the case without oral argument because the briefs and record
adequately present the facts and legal arguments, and oral argument would not significantly aid the
court. FED. R. APP. P. 34(a)(2)(C).
No. 17-2387                                                                              Page 2

regulations governing the calculation of her rent, and by refusing to replace her
showerhead or allow her to hang pictures on the walls of her apartment when other
tenants could. Lundy also alleged that the defendants wrongfully evicted her in
retaliation for filing a complaint of discrimination with the Department of Housing and
Urban Development and the Office of Fair Housing and Equal Opportunity.

       The parties consented to the jurisdiction of a magistrate judge, see 28 U.S.C.
§ 636(c), who ultimately granted the defendants’ motions for summary judgment.
See E.D. WIS. CIV. R. 7(d). As required, the defendants had notified Lundy, who was
proceeding pro se, of the consequences of failing to respond and had provided her with
the summary-judgment rules. See id. 56(a); Timms v. Frank, 953 F.2d 281, 285 (7th Cir.
1992). But Lundy did not file a response, so the magistrate judge ruled based on his
review of the record and the defendants’ briefs.

       Lundy appeals and states that she “did not receive the Motion to [sic] Summary
Judgment file.” That is the sum total of what could be viewed as an argument for
vacating the judgment. However, in attempting to understand Lundy’s point, we
noticed that after the magistrate judge entered judgment, Lundy filed a “Motion to
Enlarge the Record” to which she attached a document, styled somewhat like an
affidavit, stating that she did not receive the motions for summary judgment. The
magistrate judge denied her motion, taking its label at face value and saying that Lundy
could not “add to the appellate record documents that were not a part of the
proceedings in the district court.” We think the magistrate judge could have construed
Lundy’s filing as a motion for relief from the judgment on the ground that she never
received the defendants’ summary-judgment filings. See FED. R. CIV. P. 60(b). But Lundy
did not provide any information to help him understand the circumstances (such as
whether the address on the certificates of service was correct), and so we cannot say that
he erred—especially because Lundy does not say now that she was misunderstood.

          On appeal, Lundy again fails to develop any argument or cite any legal authority
that could provide a basis for disturbing the judgment. See FED. R. APP. P. 28(a)(8)(A);
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Instead, apart from stating that
she did not receive the summary-judgment “file,” she recounts her personal history and
repeats allegations from her complaint (and, in her reply brief, attempts to add new
factual allegations complete with photographs). We construe pro se filings liberally, but
undeveloped or unsupported contentions are waived. Long v. Teachers' Ret. Sys. of State
of Ill., 585 F.3d 344, 349 (7th Cir. 2009); Jones v. InfoCure Corp., 310 F.3d 529, 534 (7th Cir.
2002). If Lundy in fact did not receive the defendants’ summary-judgment materials, we
No. 17-2387                                                                      Page 3

sympathize with her frustration, but like the magistrate judge, we cannot give her any
relief based on one barebones statement.

                                                                          AFFIRMED